FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November , 2015 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (56) 22630 9000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNIFICANT EVENT Empresa Nacional de Electricidad S.A. Securities Registration Record No. 0114 Santiago, November 24, 2015 Ger. Gen. No. 180/2015 Mr. Carlos Pavez Tolosa Superintendent of Securities and Insurance Superintendence of Securities and Insurance Avenida Alameda Bernardo O’Higgins No. 1449, Floor 12. Current Ref. Significant Event Dear Sir: In accordance with articles 9 and 10 under Securities Market Law 18,045, and the provisions of General Rule No. 30 of the Superintendence, and exercising the powers I have been granted by the Board of Directors, I inform you on behalf of Empresa Nacional de Electricidad S.A. (“ Endesa Chile ”), as a significant event that: Endesa Chile received from its controlling shareholder, Enersis S.A. (“ Enersis ”), for its information and consideration, the letter that Enersis received today from its controlling shareholder (Enel S.p.A., " Enel "), which is attached as an annex , regarding several issues that directly affect Endesa Chile in relation to the reorganization process of Enersis, Chilectra S.A. and Endesa Chile (the “ Reorganization ”) . In connection with the Official Letter No. 25,411 of November 18, 2015 from the Superintendence of Securities and Insurance (the “ Official Letter No. 25,411 ”), which directed the Board of Directors of Endesa Chile to issue statements on the matters indicated in part 12, sections (a) to (c) and make these statements available to shareholders on the company's website, we confirm that the majority of the Board of Directors (with the dissenting votes of Ms. Marshall, and Messrs. Cibie, Atton and Lamarca) at the extraordinary meeting No. 1509 of November 24, 2015, adopted the following resolutions: One: Consider Enel’s proposal included in its letter dated November 23, 2015 (the “ Enel Letter ”), which states that in the event that all of the transactions contemplated in the Reorganization are consummated, Enel will, or will direct one or more of its subsidiaries to, negotiate an agreement with Enersis’ subsidiary, Endesa Chile, regarding the investment in renewable energy projects in Chile. Two: Announce at this time and at the Shareholders’ Meeting to be held on December 18, 2015, that the Board of Directors understands that the intention of the controlling shareholder to propose at the Shareholders’ Meeting of Endesa Américas on the subject of its merger with Enersis Américas, an exchange ratio consistent with the range adopted by the Boards of Directors of the three companies, of 2.8 Enersis Américas shares for each share of Endesa Américas and 5 shares of Enersis Américas for each share of Chilectra Américas, in accordance with the terms and conditions contained in the "Descriptive Document of the Reorganization and its Terms and Conditions" (made public on November 5, 2015). This exchange ratio will give to the minority shareholders of Endesa Am
